Citation Nr: 1714617	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  10-35 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a skin disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 2000 to December 2000 and on active duty from September 2001 to July 2004.

This case initially came before the Board of Veterans Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. During the course of the appeal, the claims file was transferred to the RO in Denver, Colorado.

In November 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge. The record was held open for 30 days and, as of this date; no additional evidence has been received or associated with the record.

This claim was previously before the Board in January 2016, at which time it was remanded for additional development.  Claims of service connection for neck and back disorders were also remanded.  In a June 2016 rating decision, the RO granted service connection for the Veteran's neck and back disorders and therefore, those issues are no longer on appeal before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

 
FINDING OF FACT

It is as likely as not that the Veteran's skin disorder had its onset during service.  Cellulitis is noted in service and thereafter, and the recent examiner has called it recurrent.



CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for a skin disorder are approximated.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Given the favorable decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary. 

Law and analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After considering all the evidence, the Board finds that it raises a reasonable doubt whether the Veteran's current skin disorder is related to his active duty service.  

In a February 2004 report of medical history, the Veteran responded "yes" to skin disease.  He explained that he had "hand eczema and at his nose area."  He also noted skin lesions.  In a June 2004 treatment record, the Veteran reported pain and swelling from an insect bite on his upper left thigh. The assessment noted that it was an infected insect bite and that there were signs of cellulitis.  

A June 2006 treatment record shows that the Veteran reported having a staph infection upon his return from the Gulf War region, the prior year.  The Veteran was noted to have right groin cellulitis, likely due to a skin defect.  He was treated with antibiotics.  

The Veteran appeared at a Board hearing in November 2015.  He testified that he first noticed his skin condition at the end of his 12 month deployment in the Gulf War region and that he again had a skin infection a year after his deployment, shortly after service.  

The Veteran underwent a VA examination in September 2016.  The examiner noted that the Veteran had a diagnosis of staphylococcal cellulitis, recurrent since 2004.  The examiner stated that the Veteran has a propensity to skin infections with staphylococcus.  The records show a 2004 left knee infection, another 2004 infection first felt to be an insect bite, and another 2006 occurrence of cellulitis on an ingrown hair in his groin.  The Veteran describes the inflammation in the axilla every three to four months.  The Veteran's physicians provided him with a bottle of sulfamethoxazole/trimethoprim to use immediately if he gets a sore, wound, or pimple. 

The examiner opined that the Veteran's claimed condition is less likely than not incurred in or caused by the in-service event, illness, or injury.  As a rationale for this opinion, the examiner stated as follows:

[The Veteran] does have a history of recurrent staph infections and there are no records to indicate that this problem was present prior to active duty.  However, although the records indicate complaints of and treatment for cellulitis or staph infections, the records in question are all from after July 2004 (August 2004 onward).  There are no in-service treatment records to support that the recurrent staphylococcal cellulitis occurred during service.   

The Board finds, that with resolution of the doubt in favor of the Veteran, his claim of service connection for a skin disorder can be granted.  Although the VA examiner opined that his records of staph infections are after the Veteran's discharge from service, the Board notes that the Veteran's June 2004 in-service treatment record noted an infected insect bite and cellulitis.  The more recent medical evidence shows that the cellulitis has been recurrent since service.  Additionally, as evidenced by the medication given to the Veteran to treat his skin infections as they arise, the Veteran is competent to identify his symptoms and the Veteran has provided lay evidence that his skin infections began during service.  This lay evidence is supported by the in-service treatment record cited above.  Therefore, with resolution of reasonable doubt in the Veteran's favor the  claim is granted.  


ORDER

Service connection for a skin disorder is granted.  


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


